131 F.3d 143
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Marilyn J. BRYANT, Appellant,v.MONFORT PORK PLANT;  Con Agra, Inc., Appellees.
No. 96-2856.
United States Court of Appeals, Eighth Circuit.
Submitted:  Dec. 3, 1997.Decided:  Dec. 10, 1997.

Appeal from the United States District Court for the Southern District of Iowa.
Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Marilyn J. Bryant appeals from the district court's1 entry of summary judgment in favor of her former employer in her sex discrimination action.  Having reviewed the record and the parties' submissions on appeal, we conclude that summary judgment was properly entered.  Because an extended opinion would serve no precedential value, we affirm without further discussion.  See 8th Cir.  R. 47B.



1
 The Honorable R.E. bLongstaff, United States District Judge for the Southern District of Iowa